               Case 1:19-cr-10117-IT Document 418 Filed 09/04/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                        )
UNITED STATES OF AMERICA                                )
                                                        )
          v.                                            )
                                                        ) Case No. 19-cr-10117-IT
                                                        )
AGUSTIN FRANCISCO HUNEEUS
                                                        )
                                                        )
          Defendant.                                    )
                                                        )

          DEFENDANT AGUSTIN FRANCISCO HUNEEUS’ MOTION TO ALLOW
                HIS COUNSEL, JEREMY STERNBERG, TO PARTICIPATE
              TELEPHONICALLY AT THE SEPTEMBER 10, 2019 HEARING,
          OR IN THE ALTERNATIVE FOR THE HEARING TO BEGIN AT 3:30 PM

          Agustin Francisco Huneeus (“Huneeus”) through his undersigned counsel, respectfully

moves this Court to allow his counsel, Jeremy Sternberg, to appear telephonically at the hearing

set by this Court for Tuesday, September 10, 2019, or in the alternative for the hearing to begin

at 3:30 pm so that he can appear in person.

          In support of this motion, Huneeus states the following:

          1.      Attorney Sternberg is lead counsel of record for Huneeus in the above-captioned

matter.

          2.      On August 27, 2019, the Court issued an Order setting a hearing date of

September 10, 2019. Attorney Sternberg has long-standing plans that require him to be out of

state for most of the day on September 10, 2019.

          3.      Huneeus respectfully requests that arrangements be made for Attorney Sternberg

to participate telephonically in the hearing, or in the alternative to begin the hearing at 3:30 pm

when he will be able to appear in person.

          4.      Undersigned counsel has conferred about this request with counsel for the



#70081764_v1
           Case 1:19-cr-10117-IT Document 418 Filed 09/04/19 Page 2 of 3



government (AUSA Justin O’Connell) and the government has no objection to this motion. In

addition, undersigned counsel has conferred with counsel for the defendants and there is no

objection to this motion.

        WHEREFORE, for the above reasons, Huneeus respectfully requests that this Honorable

Court allow this motion.

                                             Respectfully submitted,

                                             /s/ Jeremy M. Sternberg_____________
                                             Jeremy M. Sternberg (BBO# 556566)
                                             John A. Canale (BBO# 687175)
                                             HOLLAND & KNIGHT LLP
                                             10 St. James Avenue
                                             11th Floor
                                             Boston, Massachusetts 02116
                                             Email: jeremy.sternberg@hklaw.com
                                                     john.canale@hklaw.com
                                             Tel: (617) 523-2700
                                             Fax: (617) 523-6850

                                             William P. Keane (Admitted Pro Hac Vice)
                                             Farella Braun + Martell LLP
                                             235 Montgomery Street, 17th Floor
                                             San Francisco, CA 94104
                                             Email: wkeane@fbm.com
                                             Tel: (415) 954-4908

                                             Counsel for Agustin Francisco Huneeus

Dated: September 4, 2019




#70081764_v1                                   -2-
           Case 1:19-cr-10117-IT Document 418 Filed 09/04/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 4, 2019 this document was filed through the ECF

system and will be sent electronically to the registered participants as identified in the Notice of

Electronic Filing (NEF), and paper copies will be sent to those indicated as non-registered

participants, and to USPO Martha Victoria via email.



                                               /s/ John A. Canale
                                               John A. Canale




#70081764_v1                                     -3-
